SCHROEDER, Circuit Judge,
specially concurring:
I concur in all portions of the Court’s opinion except Part II dealing with the privilege against self-incrimination. As to that portion, I concur in the result. I write separately in order to explain what I believe to be the narrowness of the self-incrimination issue before us.
Compulsory psychiatric examinations have received considerable, and conflicting discussion by scholars. E. g., Aronson, Should the Privilege Against Self-Incrimination Apply to Compelled Psychiatric Examinations?, 26 Stan.L.Rev. 55 (1973); Fielding, Compulsory Psychiatric Examination and Civil Commitment and the Privilege Against Self-Incrimination, 9 Gonz.L. Rev. 117 (1973). These discussions highlight a sensitive area in which the dangers of persecution are great and the rights of individuals as well as the safety of society must be observed.
The precise statutory provision challenged here as violative of the Fifth Amendment is a provision requiring that the subject be confined for up to five days for purposes of mental examination if the subject refuses to be examined voluntarily. Haw.Rev.Stat. § 334-60(b)(4)(G).
That provision, must, however, be read in the context of the entire Hawaiian statutory scheme which requires a medical examination of the subject for any involuntary commitment on other than an emergency basis. The medical examination requirement can be waived only by the subject. Thus, as the majority opinion points out, if the subject refuses to waive the examination requirement and refuses to submit to the examination voluntarily, there can, absent a compulsory examination, never be a commitment. Given the medical evidence requirement which has not been challenged in this litigation, I agree that some provision for compulsory examination must also be valid.
The compulsory examination provision in this case is limited by the provision that it may be employed only when there is sufficient external evidence to believe that the person is mentally ill and dangerous. As the majority opinion also points out, any confinement based solely upon a refusal to be examined would be contrary to the most minimal standards of due process. See Baxter v. Palmigiano, 425 U.S. 308, 96 S.Ct. 1551, 47 L.Ed.2d 810 (1976).
In upholding this restricted use of the involuntary confinement, I read the statute in question to prohibit use of any information gleaned from the examination in any subsequent criminal prosecution. That is the proper interpretation of the last sentence of Haw.Rev.Stat. § 334-60(b)(4)(G) disavowing any limitation on the individual’s privilege against self-incrimination.
In short, I view today’s decision as limited to upholding an examination, solely for use in a commitment proceeding, when other evidence provides a basis to believe that the individual may be dangerous to himself or society, and when a medical examination is otherwise required as a prerequisite for commitment.
There may well be serious additional questions concerning the duration of such confinement, and, specifically, the discretionary five-day confinement provided for in this statute. However, such questions have not been presented directly in this case and are beyond the proper scope of this decision.
Other cases have considered the applicability of the Fifth Amendment to other *180aspects of civil commitment proceedings. See, e. g., Lessard v. Schmidt, 349 F.Supp. 1078 (E.D.Wis.1972) (three judge court) (Fifth Amendment requires that a subject be advised that he need not answer the questions posed to him by the doctor and that his answers may be the basis for commitment, but does not entitle him to have an attorney present during the psychiatric interview), vacated and remanded on other grounds, 414 U.S. 473, 94 S.Ct. 713, 38 L.Ed.2d 661 (1974); French v. Blackburn, 428 F.Supp. 351 (M.D.N.C.1977) (Fifth Amendment does not require that the subject be warned that his statements to a psychiatrist may be the basis for hig commitment), aff’d. mem., 443 U.S. 901, 99 S.Ct. 3091, 61 L.Ed.2d 869 (1979); Cramer v. Tyars, 23 Cal.3d 131, 588 P.2d 793, 151 Cal. Rptr. 653 (1979) (Fifth Amendment does not prohibit calling subject as a witness at retardation commitment hearing). Such issues are also, in my view, beyond the scope of the case before us.